DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Claim 1 in the reply filed on 02/24/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al.[US] in view of NEC Corporation [JP63-135744U1] (hereafter “Nec”).
Claim 1, Sasaki et al. discloses a relay [figures 1-3] comprising: an electromagnet [20] having a coil [25] wounded on a winding frame [21] and an iron core 
Sasaki et al. fails to teach bulge portion having a height lower than the protrusion.
Nec teaches a relay [figure 1] comprising: an electromagnet [3] having a coil wounded on a winding frame and an iron core positioned in the winding frame [figures 3 and 4]; an armature [1] actuated by activation of the electromagnet; a movable terminal [2/4] having a movable spring [2] attached to the armature and a movable contact [4] attached to the movable spring [2]; a fixed contact [5] opposed to the movable contact [4]; and wherein the armature [1] has a protrusion [1b] for caulking inserted in the movable spring, and a bulge portion [1a] adjacent to the protrusion [1b] and having a height lower than a height of the protrusion [1b; figure 3] in order to adjust the contact pressure [figures 5 and 6].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the height of the budge of Sasaki et al. to be shorter than the height of the protrusion as taught by Nec in order to adjust the operating characteristics, i.e. contact pressure of the relay [NEC figures 5 and 6].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837